DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 4/5/22.  Claims 1-7 were selected in response to the Election/Restriction.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method of coordinating an instructional demonstration between an instructor device and a remote audience device. The limitation of transmitting instructional data to the remote audience device to initiate a guided presentation of a plurality of sequenced instruction panels at the remote audience device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “remote audience device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “remote audience device” language, “transmitting” in the context of this claim encompasses one user giving another user a live presentation. Similarly, the limitations of: receiving, transmitting and halting are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – remote audience device. The remote audience device is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a remote audience device amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 2-7.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,077,849 B2 to Meek (hereinafter “Meek”) in view of US Patent No. 9,979,880 B2 to Pell et al. (hereinafter “Pell”).
Concerning claim 1, Meek discloses a method of coordinating an instructional demonstration between an instructor device and a remote audience device (Abstract), the method comprising: 
transmitting instructional data to the remote audience device to initiate a guided presentation of a plurality of sequenced instruction panels at the remote audience device (column 4, line 46-column 5, line 49 – guided presentation is provided by moderator); 
transmitting a first instructor video signal from a first camera connected to the instructor device in tandem with the guided presentation (column 4, line 46-column 5, line 49 – video may be sent in meeting); 
receiving a second view signal from a static input at the instructor device (column 4, line 46-column 5, line 49 – moderator may click an icon to show video clips, documents, etc.); 
transmitting a second instructor video signal from the instructor device in tandem with the guided presentation and in response to receiving the second view signal  (column 4, line 46-column 5, line 49 – moderator may click an icon to show video clips); and 
halting the first instructor video signal in response to receiving the second view signal  (column 4, line 46-column 5, line 49 – video signal stops and switches to whatever icon was clicked).
Meek lacks specifically disclosing, however, Pell discloses transmitting a second instructor video signal from a second camera connected to the instructor device (column 3, lines 40-52- multiple cameras may be used to send video signals).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multiple cameras of Pell into the system of Meek in order to provide a better quality video presentation.

Concerning claim 2, Meek discloses wherein the remote audience device is a first device of a plurality of remote audience devices, and wherein transmitting instructional data comprises transmitting instructional data to each audience device of the plurality of remote audience devices (column 4, line 46-column 5, line 49).

Concerning claim 3, Meek discloses wherein the instructional data comprises preset legible text relating to the instructional demonstration (column 4, line 46-column 5, line 49).

Concerning claim 4, Meek discloses wherein the instructional data comprises a preset static image relating to the instructional demonstration (column 4, line 46-column 5, line 49).

Concerning claim 5, Meek discloses wherein the instructional data comprises a preset dynamic video (column 4, line 46-column 5, line 49).

Concerning claim 6, Meek discloses further comprising: transmitting an instructor-progress signal configured to initiate presentation of an instructor progress marker at the remote audience device (column 4, line 46-column 5, line 49).

Concerning claim 7, Meek discloses further comprising: transmitting a polling signal configured to initiate presentation of a dynamic live poll pole at the remote audience device from the instructor device; and transmitting a response signal to the instructor device in response to a selection at the dynamic live poll pole at the remote audience device (column 6, lines 13-65).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/           Primary Examiner, Art Unit 3715